Citation Nr: 0720205	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-28 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for a right knee 
disability with a residual scar.

2.  Entitlement to a compensable rating for bilateral 
calcaneal spurs of the heels.

3.  Entitlement to a compensable rating for bilateral pes 
planus.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to service connection for a bilateral elbow 
condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired in September 2002 with more than 20 years 
of active military service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision.


FINDINGS OF FACT

1.  The medical evidence fails to show instability or 
limitation of motion in the right knee.

2.  No arthritis of the right knee has been shown by x-ray.

3.  The veteran's right knee scar is neither deep, nor 
painful.

4.  The evidence fails to show the veteran's calcaneal spurs 
cause limitation of motion; the veteran has not sought 
treatment for them; and they are aggravated only if the 
veteran does not use his orthotics.

5.  The evidence shows that the symptoms of the veteran's pes 
planus are relieved by orthotics.

6.  The evidence fails to show a current disability of the 
left knee.

7.  The evidence fails to show a current elbow disability.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for a right knee 
disability, to include a surgical scar, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, 4.118, Diagnostic Codes (DCs) 5010, 5257, 5260, 5261, 
7801, 7802, 7804, 7805 (2006).

2.  Criteria for a compensable rating for bilateral calcaneal 
spurs have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5015 (2006).

3.  Criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5276 (2006).

4.  Criteria for service connection for a left knee condition 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

5.  Criteria for service connection for a bilateral elbow 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Right knee disability with a residual scar

The veteran testified at a hearing before the Board in 
November 2006 that he had mild instability in his right knee.  
He indicated that it gave way occasionally, but he denied any 
falls.  The veteran also denied receiving any current medical 
treatment for the knee, indicating that he does the same 
things that he did before his surgery, such as riding a bike 
and light walking.

At a VA examination in July 2002, the veteran indicated that 
while he had had surgery in service to replace a dislocated 
kneecap, he did not currently receive any medical treatment 
for his right knee.  X-rays of the right knee were normal.

The examiner indicated that both knees were normal in outline 
and symmetric in form.  There was no heat, redness, or 
tenderness.  No effusion was detected and there was no muscle 
atrophy.  Sensory perception was within normal limits.  
Drawer and McMurray tests were negative, and the veteran had 
full range of motion without restriction or pain.  The 
examiner found that the veteran had a range of motion from 0-
140 degrees.  He opined that there was no pathology upon 
which to base a diagnosis.

The veteran currently receives a noncompensable rating for 
his right knee under 38 C.F.R. § 4.71a, DC 5261, based on 
limitation of motion of the knee.  Under 38 C.F.R. § 4.71a, 
DC 5260, a 10 percent rating is assigned when flexion is 
limited to 45 degrees, while a 20 percent rating is assigned 
when flexion is limited to 30 degrees; and under DC 5261, a 
10 percent rating is assigned when extension of the leg is 
limited to 10 degrees, while a 20 percent rating is assigned 
when extension is limited to 15 degrees.  

At the veteran's VA examination, he had full range of motion 
in his right knee without restriction or pain.  As such, a 
compensable rating is not available under either DC 5260 or 
5261.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
at the veteran's VA examination in July 2002, he had full 
range of motion without restriction or pain.  As such, an 
additional rating is not warranted under the rating criteria 
for limitation of motion.

A rating has also been considered under the rating criteria 
for arthritis.  Under DC 5010, traumatic arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010, Note 
(1).

An x-ray of the veteran's right knee was normal in July 2002, 
and the veteran had no pain on range of motion testing.  As 
such, a compensable rating is not available based on 
arthritis.

A rating may also be considered based on instability of a 
knee.  Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating 
is assigned for slight impairment of the knee involving 
either recurrent subluxation or lateral instability; while a 
20 percent rating is assigned for either moderate subluxation 
or moderate lateral instability.  

While the veteran testified that he has had some instability 
in his right knee, the medical evidence fails to show any 
signs of instability.  As such, a compensable rating is not 
available under 38 C.F.R. § 4.71a, DC 5257.

A rating must also be considered for the veteran's knee scar.

During the course of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Under the old criteria, a 10 percent rating was assigned for 
scars that covered at least 6 square inches (38.7 sq. cm.) 
(38 C.F.R. § 4.71a, DC 7801); for superficial scars that were 
poorly nourished and had repeated ulceration (38 C.F.R. 
§ 4.71a, DC 7803); or for superficial scars that were tender 
and painful on objective demonstration (38 C.F.R. § 4.71a, DC 
7804).  Alternatively, a scar could be rated based on the 
limitation of function of the affected part.

Under the revised regulations, a 10 percent rating is 
assigned for scars that are not on the head, face, or neck, 
that are deep or that cause limited motion, and which cover 
at least 6 square inches (38.7 sq. cm.) (38 C.F.R. § 4.71a, 
DC 7801) (a deep scar is one associated with underlying soft 
tissue damage); that are superficial and that do not cause 
limited motion, but which cover at least 144 square inches 
(929 sq. cm.) (a superficial scar is one not associated with 
underlying soft tissue damage) (38 C.F.R. § 4.71a, DC 7802); 
or when superficial scars are either unstable or painful on 
examination (an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar) 
(38 C.F.R. § 4.71a, DC 7803, 7804).

At a VA examination in July 2002, the veteran had a 10 cm 
longitudinal scar that was well healed and without 
disfigurement or complications.  The veteran testified that 
his knee scar was not bothered when clothing rubbed up 
against it.  The veteran did indicate that he had an inch 
square around his knee that was always numb, but it was not 
part of the scar itself.

Under 38 C.F.R. § 4.71a, DC 7801 and 7802, 10 percent ratings 
are assigned for either when the scar covers at least 6 
square inches (38.7 sq. cm.).  However, the veteran's scar 
was longitudinal and only 10 cm. long, and it therefore fails 
to cover 38.7 sq. cm.  The evidence also fails to show that 
the veteran's scar is either deep or painful; and, a 
compensable rating is therefore unavailable for the scar.

As such, given that the medical evidence of record fails to 
show either instability, compensable limitation of motion, or 
a compensable scar, the criteria for a compensable rating for 
a right knee disability have not been met; and the veteran's 
claim is therefore denied.

Feet

The veteran has been service connected for both bilateral pes 
planus and for bilateral plantar calcaneal spurs; and 
assigned non-compensable ratings under 38 C.F.R. § 4.71a, DCs 
5015, 5276.

Under DC 5015 for benign new bone growth, the veteran's 
calcaneal spurs are to be rated based on limitation of motion 
of the affected parts as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, DC 5003, degenerative arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, Note 
(1).

Under DC 5276, a noncompensable rating is assigned when pes 
planus is mild with symptoms that are relieved by built-up 
shoe or arch support.  A 10 percent rating is assigned for 
moderate pes planus (either unilateral or bilateral) where 
the weight-bearing line is over or medial to the great toe, 
or where there is inward bowing of the tendo Achillis, or 
pain on manipulation and use of the feet. 

At a VA examination in July 2002, the veteran indicated that 
he had noticed his heels were painful during service, and he 
had received cortisone shots and inserts for his shoes.  The 
veteran indicated that apart from the inserts he did not 
receive any current treatment for his feet.  The examiner 
noted that the veteran had an apparent partial loss of the 
normal longitudinal arch, as well as plantar calcaneal spurs. 

The examiner indicated that both feet were normal in outline 
and symmetric in form and function.  There was no heat, 
redness, tenderness, lack of stability, or lack of endurance.  
There were no calluses that would indicate unusual pressure 
points.  There was also no tenderness over the heels, and no 
valgus deviation of the first toes.  Arches were present and 
there was no sensory or vascular disturbance.  The examiner 
also noted that there was good weight bearing alignment of 
the Achilles tendon.  X-rays showed bilateral pes planus and 
plantar calcaneal spurs.

At a hearing before the Board, the veteran indicated that he 
had received shots in his feet and some foot treatment during 
service, but he noted that since he had been fitted for 
orthotics he had not received treatment.  The veteran also 
denied needing any kind of walking assistance device.  The 
veteran indicated that his heel spurs were only aggravated if 
he did not wear his orthotics, and he stated that no 
physician had ever discussed surgery.  He also denied any 
swelling of the feet.

While the x-rays show that the veteran has pes planus, there 
is no indication that it is more than mild, as the veteran 
has no sought additional treatment beyond his orthotics.  
Furthermore, the evidence fails to show that the weight-
bearing line is either over or medial to the great toe, as 
the examiner found good weight bearing alignment.  The 
examination also failed to show evidence of pain on 
manipulation of the feet. 

As such, the medical evidence fails to show that the severity 
of the veteran's pes planus is moderate, a compensable rating 
is therefore denied.
With regard to the calcaneal spurs, the evidence fails to 
show that they cause limitation of motion.  The veteran also 
has not sought treatment for them, and they are aggravated 
only if he does not use his orthotics.  As such, the criteria 
for a compensable rating for bilateral calcaneal spurs have 
not been met, and the veteran's claim is therefore denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Left knee condition
 
The veteran testified that he began noticing pain in his left 
knee between 1985 and 1987.  He indicated that it had kept 
him from jogging and caused a little bit of pain.  The 
veteran did not indicate that he had ever been diagnosed with 
a specific disability of the left knee; and he denied 
receiving any current treatment for his left knee, indicating 
only that he wore orthotics.

At a VA examination in July 2002, the veteran indicated that 
there had been soreness in his left knee since 1997, for 
which he received conservative treatment.  He did not recall 
any traumatic event in service that impacted his left knee, 
and the condition does not interfere with his posture or gait 
during marching or running.  X-rays of the left knee were 
normal.

The examiner indicated that both knees were normal in outline 
and symmetric in form.  There was no heat, redness, or 
tenderness.  No effusion was detected and there was no muscle 
atrophy.  Sensory perception was within normal limits.  
Drawer and McMurray tests were negative, and the veteran had 
full range of motion without restriction or pain.  The 
examiner opined that there was no pathology upon which to 
base a diagnosis.

The Board finds that evidence of a present disability has not 
been presented in the case of the veteran's left knee; and, 
in the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the veteran's 
claim of entitlement to service connection for a painful left 
knee is denied.

Bilateral elbow condition
 
The veteran testified that he began noticing pain in his 
elbows in the mid to late 1980s, but no specific elbow 
disability was ever diagnosed.  The veteran denied receiving 
any current treatment for his elbows, or even having a 
current elbow disability.

At a VA examination in July 2002, the veteran indicated that 
he started having pain in his elbows in 1996.  He did not 
recall any traumatic event in service that impacted his 
elbows, and he indicated that his elbows did not interfere 
with his activities of daily living.  X-rays of the elbows 
were normal.

The examiner indicated that there was no heat, redness, or 
effusion in either elbow.  There was also no muscle atrophy 
and the tendon function was normal.  Sensory perception and 
vascular supply of the arm and forearm were undisturbed.  The 
veteran had normal range of motion in both elbows, and he 
opined that there was no pathology to render a diagnosis.

At the veteran's hearing, his representative suggested that 
the veteran was diagnosed with bursitis.  However, this 
diagnosis is not shown by any of the medical treatment 
records.

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

As no elbow disability has been diagnosed, the veteran's 
claim is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in December 2004.  By this, and by previous letters, 
and the statement of the case, the veteran was informed of 
all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

The veteran denied receiving VA treatment, but he was 
provided with a VA examination (the report of which has been 
associated with the claims file).  Service medical records 
were also obtained, and the veteran testified at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable rating for a right knee disability with a 
residual scar is denied.

A compensable rating for bilateral calcaneal spurs of the 
heels is denied.

A compensable rating for bilateral pes planus is denied.

Service connection for a left knee condition is denied.

Service connection for a bilateral elbow condition is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


